Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In Fig. 4, there appears to be a missing Bond pad between node 456 and Cpump 425.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In claim 25 line 2, "a max" should be --the max--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-6, 8, 10-18 and 22-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 1 and 15 are presently amended to specify first and second serially connected charge pumps and a pump capacitor.  Paragraph [28] describes one or more pump capacitors which appear to correspond to one or more pump stages.  For example, "In some optional embodiments, additional pump stages (plural) 421 may be included, each being provided charge from the pump capacitors (again, plural) 425 through bond pads."  There is no reasonable suggestion that the plural stages would share a single pump capacitor as is now claimed.  Even if paragraph [28] is vaguely interpreted to suggest that plural stages could share a single pump capacitor, such an arrangement is seen to be unconventional and the disclosure is not seen to reasonably enable one of ordinary skill to implement such a circuit.  With reference to Fig. 4, for example, if charge pump 422 literally shared a single capacitor with every additional charge pump 421, then node 456 would be connected to every additional node 456 and node 458 would be connected to every additional node 458.  It is not seen how such a circuit arrangement would progressively generate a boosted output.  Claims 1 and 15 are not properly enabled.  Claims 2-6, 8, 10-14, 16-18 and 22-26 are rejected as depending from a non-enabled base claim.
	With reference to claim 8 and Fig. 4, the max current control circuit 435 (see paragraph [31]) is connected between Vdd and the first charge pump circuitry 422, not the pump capacitor 425 and charge pump circuitry as claimed.  There is no intermediate circuit between 435 and 422 so it is not clear toward what the "control circuit" is directed as recited in claim 8 line 2.  Further, it is the regulator 440 
	With reference to claim 24 and Fig. 4, the switch resistance control circuit is understood to be directed toward 440 (see paragraph [30]).  There appears to be no "control circuit" positioned between the pump capacitor 425 and the charge pump circuitry 422/421 as claimed.  Claim 24 is not properly enabled.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8, 10-14 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
With reference to claim 1 and Fig. 4, the first and second serially connected charge pumps are understood to be directed toward 422 and 421, respectively, and the first and second switches are understood to be directed toward two of the four switches in 422.  In claim 1 line 21, the max current control circuit 435 cannot be connected to the first charge pump 422 via or by way of the second switch because the second switch is within the first charge pump.  Claim 1 is indefinite.  Claims 2-6, 8 and 10-14 are rejected as depending from an indefinite base claim.
Claim 10 depends on canceled claim 9 and is indefinite.
Claim 11 depends on canceled claim 9.  In claim 11 there is no antecedent basis for the peak current or the switch resistance control circuit.  Claim 11 is indefinite.

In claim 23 there is no antecedent basis for the control circuit.  Claim 23 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood (see enablement rejections above), claims 1, 3-6, 8, 10-15, 17-18 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gongwer et al. (6,434,044) in view of Mukainakano et al. (6,107,862) and Torres et al. (9,385,600).
Gongwer et al. Fig. 3 shows a system comprising a memory die 306 (col 5, ln 38) comprising: one or more memory arrays (col 5, ln 33); and charge pump circuitry 312, the charge pump circuitry being configured to provide a pump voltage supplied to one or more signal line drivers associated with the one or more memory arrays, the pump voltage being used to charge memory cells of the one or more memory arrays as recited in claim 1.  Gongwer et al. do not appear to disclose any particular scheme for the charge pump circuitry.

Mukainakano et al. Fig. 12 expands the concept of Figs. 9-11 to include first SW1-SW4 and second SW5-SW7 serially connected charge pump circuitry with a pump capacitor C1 or C5 (see enablement rejection above) as recited in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the Gongwer et al. charge pumps as taught by Mukainakano et al.  The Gongwer et al. embodiment's lack of a specific charge pump implementation invites the combination.  Examiner's combination exhibits the additional advantages of a greater capacity then what may be practical with non-external capacitors as well as a greater output voltage flexibility then what may be practical with a signal stage charge pump.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.
Mukainakano et al. Fig. 9 further show a comparator, predetermined reference voltage, pulse control circuitry (logic gates) and a clock signal (Pulse A or B) as recited in claim 1.
The combination of Gongwer et al. and Mukainakano et al. do not appear to disclose a max current control circuit as recited in claim 1.  Torres et al. Fig. 4 show another elementary charge pump 
Gongwer et al. Fig. 3 show that the pump voltages are shared between different dice 306/308 in a memory package 300 as recited in claim 3.
Mukainakano et al. Figs. 9-12 show one or more tank capacitors C2 located external to the die and coupled to the charge pump circuitry to reduce one or both of ripple voltage and/or other output voltage variation as recited in claim 4.
As per examiners combination, the max current control circuit 32 is coupled and functions as recited in claim 5.
As per Examiner's combination, the max current control circuit is electrically connected to nodes associated with the bond pads (via the charge pump switches) to which the one or more pump capacitors and/or switches are coupled as recited in claim 6.  Specifically, Mukainakano et al. Fig. 12 show an external supply VDD and bond pads.
The Mukainakano et al. Fig. 9 comparator, predetermined reference voltage, pulse control circuitry (logic gates) and a clock signal (Pulse A or B) are seen to modulate resistance of pump switches 
As per examiners combination, the max current control circuit 32 is coupled and functions as recited in claim 10.
One or ordinary skill in the art would be intuitively motivated to trim or tune or adjust or optimize the performance characteristics of a charge pump circuit and any associated charge pump support circuitry to the requirements of whatever system the charge pump is powering.  That is what circuit designers do.  That is what charge pumps are for.  Claims 11 and 12 are obvious. 
Gongwer et al. Fig. 3 shows multiple pump voltages simultaneously (V2-V3, for example) as recited in claim 13.
Mukainakano et al. Figs. 10-11 teach the possibility of both positive and negative voltages as recited in claim 14.
Examiner's combination with respect to the rejection to claim 1 performs the method of claim 15.
Examiner's combination with respect to the rejections to claim 3 performs the method of claim 17.
Examiner's combination with respect to the rejections to claim 4 performs the methods of claim 18.
Examiner's combination with respect to the rejections to claims 5-13 perform the methods of claim 22-26.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gongwer et al. (6,434,044), Mukainakano et al. (6,107,862) and Torres et al. (9,385,600) and in further view of Kagan et al. (7,675,802).

	Claim 16 is obvious for the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

3


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849